Title: Cash Accounts, May 1771
From: Washington, George
To: 



[May 1771]



Cash


May 2—
To Ditto [cash] from Dr [James] Carter Intt of his Bond
£ 10.16.0 


7—
To Ditto recd from Jno. Gholson & Richd Morris by Sterg Edmonds on acct of the 200,000 Acres of Ld Surveying
2. 2.0 



To Cash of Richd Smith on acct of the 200000 As. Ld
1. 1.0 



To Cash Won at Cards
3.15.0 



9—
To Ditto of Mr Joseph Valentine
75.12.6 



To Ditto of Colo. Lewis
1. 0.0 



To Do of Mr Josh Valentine in acct with the Honble Robt Carter
30. 0.0 



To Mr Claiborne for a yrs Int. of his Bond
14. 0.0 



To Ditto Do of Mr Wm Dandridges Do
22. 0.5 


10—
To Cash of Colo. Cary
7. 7.0 


11—
To Ditto Recd of Mr Hector Ross for a Sett of Bills drawn by Andw Leitch on Messrs Buchanan’s for £49.10.6 20 prCt Excha. 9.18.1
59. 8.7 



To Ditto recd of Do for the use of my Brothr Jno. Augt. Washington
42. 2.6 



To Ditto recd of Mr Josh Valentine
72.10.2 


16—
To Intt of Frans Foster pr Colo. Bassett
20. 0.0 


25—
To a year’s Intt of my Br. Jno. Washingtons Bond
7.10.0 


Contra


2—
By Play Tickets 10/. Club at Mrs [Christiana] Campbells 5/
0.15.0 



By Charity 21/6. Lost at Cards 6/6
1. 8.0 


7—
By Mr Prentis for Miss Custis
7. 0.0 



By Do for self
7. 0.0 



By 2 Hair Combs
0. 6.0 



By Club at Mrs [Jane] Vobes
0. 5.7 1/2



By a Hair Pinn for Miss Custis of Mrs Hunter
0.17.6 



By Mr Jno. Carter for 4 Bottles of Fit Drops
1. 5.0 



By Colo. [William] Byrd for Grey Horses (late Lord Bottetourts)
130. 0.0 



By the Coachman for the Char⟨s.⟩ of the Horses
0. 5.0 



By Play Tickets 37/6. Club at Andersons 2/6
2. 0.0 


8—
By 2 setts of Bleu Necklaces
0. 7.6 



By Club at Southalls 6/—Play Ticket 5/
0.11.0 


9—
By Mr Councellor [Robert] Carter pr Jh Valentine £30.0.0 Ditto pd him my self for a Pipe Wine 20.8.
50. 8.0 



By Smith Shoeing Horses
0.12.6 



By Mr [Robert] Nicholson—Taylors Acct
2. 5.2 



By Club at Mrs Campbells
0. 5.0 



By Doctr Carter for Drugs
0. 8.1 



By Club at Southalls
0. 4.0 



10—
By Postage of Letters
0. 2.0 


11—
By Barber’s Acct
1.10.0 



By 4 Oz. of Æther
1. 0.0 



By Mrs Charlton for Miss Custis
9. 8.3 



By Ditto for Mrs Washington
0. 5.9 



By Mounting & repg a Fan 7/6. Mg @ 2d. 2/6
0.10.0 



By Mrs Campbells Acct in full
3.12.0 



By Michael Robinson pr Colo. Lewis
75. 0.0 



By Colo. Lewis for my part of the purchase of the Speaker’s share
56. 2.2 


16—
By Cash given away
0. 5.0 



By Colo. Bassett in Exchange of Horses
23. 0.0 


21—
By Servants 12/6—Ferry at Frazer’s 11/6
1. 4.0 



By Exps. at Hobs hole
1. 5.0 


25—
By Mr Jno. Auge Washington money recd of Mr Ross
42. 2.6 


26—
By Cards 2/6—By Servants 2/6. Ferriags. 3/9
0. 8.9 


27—
By Servants 3/9—Ferrs. at Boyds hole 42/6
2. 6.3 



By Servants 8/
0. 8.0 


